                                              Entered on Docket
                                              January 08, 2020
                                              EDWARD J. EMMONS, CLERK
                                              U.S. BANKRUPTCY COURT
                                              NORTHERN DISTRICT OF CALIFORNIA


  1   MORAN LAW GROUP, INC.
      CATHLEEN COOPER MORAN, I.D. #83758
  2   RENÉE C. MENDOZA, I.D. #139939     The following constitutes the order of the Court.
      643 Bair Island Road, Suite 403    Signed: January 8, 2020
  3   Redwood City, CA 94063
      (650) 694-4700
  4                                         _________________________________________________
      Attorney for Debtor                   M. Elaine Hammond
                                            U.S. Bankruptcy Judge
  5
  6
  7
  8
  9
 10                        UNITED STATES BANKRUPTCY COURT
                  FOR THE NORTHERN DISTRICT OF CALIFORNIA, DIVISION 5
 11
 12
 13 In Re:                             )                 Chapter 13
                                       )
 14   ROBERT SHAINE JONES,             )                 Bankruptcy No. 19-51613
                                       )
 15                                    )                 Date: December 19, 2019
                                       )                 Time: 9:30 a.m.
 16                                    )                 Place: Courtroom 11
                                       )
 17                                    )
                            Debtor.    )
 18   ________________________________ )                 HON. M. ELAINE HAMMOND
 19
                            ORDER SUSTAINING DEBTOR’S OBJECTION
 20                            TO CLAIM OF BROWNPENNY, LLC.
 21
              Creditor Brownpenny LLC having failed to file an amended proof of claim
 22
      pursuant to the court's ruling, the objection of Debtor to the claim in any amount in
 23
      excess of $578,932.47 is sustained.
 24
 25
                                         **END OF ORDER**
 26
 27
 28
Case: 19-51613       Doc# 76   Filed: 01/08/20   Entered: 01/08/20 14:13:49     Page 1 of 2
  1                                     COURT SERVICE LIST
  2
      All participants are ECF filers
  3
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
Case: 19-51613     Doc# 76    Filed: 01/08/20   Entered: 01/08/20 14:13:49   Page 2 of 2
